
	
		I
		112th CONGRESS
		2nd Session
		H. R. 6728
		IN THE HOUSE OF REPRESENTATIVES
		
			January 1, 2013
			Mr. Denham (for
			 himself, Mr. Mica, and
			 Mr. Rahall) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To reauthorize the programs and activities of the Federal
		  Emergency Management Agency, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Disaster Recovery Reform Act of
			 2012.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Hazard mitigation.
					Sec. 3. Individual assistance factors.
					Sec. 4. Public assistance program alternative
				procedures.
					Sec. 5. Tribal requests for a major disaster or emergency
				declaration under the Stafford Act.
					Sec. 6. Federal assistance to individuals and
				households.
					Sec. 7. Simplified procedures.
					Sec. 8. Unified Federal review.
					Sec. 9. Child care.
					Sec. 10. Essential assistance.
					Sec. 11. State hazard mitigation plans.
					Sec. 12. Other methods of disposal.
					Sec. 13. Integrated public alert and warning system
				modernization.
					Sec. 14. Report on impacts of Hurricane Sandy.
					Sec. 15. Urban Search and Rescue Response System.
					Sec. 16. Recovery commissions.
					Sec. 17. Enhancing response and recovery operations and
				programs.
					Sec. 18. Federal recovery preparedness officials.
					Sec. 19. Dispute resolution pilot program.
				
			2.Hazard
			 mitigation
			(a)Streamlined
			 procedures; advance assistanceSection 404 of the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c) is
			 amended by adding at the end the following:
				
					(d)Streamlined
				procedures
						(1)In
				generalFor the purpose of
				providing assistance under this section, the President shall ensure
				that—
							(A)adequate resources are devoted to ensure
				that applicable environmental reviews under the National Environmental Policy
				Act of 1969 and historic preservation reviews under the National Historic
				Preservation Act are completed on an expeditious basis; and
							(B)the shortest existing applicable process
				under the National Environmental Policy Act of 1969 and the National Historic
				Preservation Act is utilized.
							(2)Authority for
				other expedited proceduresThe President may utilize expedited
				procedures in addition to those required under paragraph (1) for the purpose of
				providing assistance under this section, such as procedures under the Prototype
				Programmatic Agreement of the Federal Emergency Management Agency, for the
				consideration of multiple structures as a group and for an analysis of the
				cost-effectiveness and fulfillment of cost-share requirements for proposed
				hazard mitigation measures.
						(e)Advance
				assistanceThe President may provide not more than 25 percent of
				the amount of the estimated cost of hazard mitigation measures to a State
				grantee eligible for a grant under this section before eligible costs are
				incurred.
					.
			(b)Establishment of
			 criteria relating to administration of hazard mitigation assistance by
			 statesSection 404(c)(2) of the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (42 U.S.C. 5170c(c)(2)) is amended by
			 inserting after applications submitted under paragraph (1). the
			 following: Until such time as the Administrator promulgates regulations
			 to implement this paragraph, the Administrator may waive notice and comment
			 rulemaking, if the Administrator determines doing so is necessary to
			 expeditiously implement this section, and may carry out this section as a pilot
			 program..
			(c)ApplicabilityThe
			 authority under the amendments made by this section shall apply to—
				(1)any major disaster
			 or emergency declared under the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act (42 U.S.C. 5121 et seq.) on or after the date of
			 enactment of this Act; and
				(2)a
			 major disaster or emergency declared under that Act before the date of
			 enactment of this Act for which the period for processing requests for
			 assistance has not ended as of the date of enactment of this Act.
				3.Individual
			 assistance factorsIn order to
			 provide more objective criteria for evaluating the need for assistance to
			 individuals, to clarify the threshold for eligibility and to speed a
			 declaration of a major disaster or emergency under the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), not
			 later than 1 year after the date of enactment of this Act, the Administrator of
			 the Federal Emergency Management Agency, in cooperation with representatives of
			 State, tribal, and local emergency management agencies, shall review, update,
			 and revise through rulemaking the factors considered under section 206.48 of
			 title 44, Code of Federal Regulations (including section 206.48(b)(2) of such
			 title relating to trauma and the specific conditions or losses that contribute
			 to trauma), to measure the severity, magnitude, and impact of a
			 disaster.
		4.Public assistance
			 program alternative proceduresTitle IV of the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) is amended—
			(1)by redesignating
			 the second section 425 (relating to essential service providers) as section
			 427; and
			(2)by adding at the
			 end the following:
				
					428.Public
				assistance program alternative procedures
						(a)Approval of
				projectsThe President, acting through the Administrator of the
				Federal Emergency Management Agency, may approve projects under the alternative
				procedures adopted under this section for any major disaster or emergency
				declared on or after the date of enactment of this section. The Administrator
				may also apply the alternate procedures adopted under this section to a major
				disaster or emergency declared before enactment of this Act for which
				construction has not begun as of the date of enactment of this Act.
						(b)AdoptionThe
				Administrator, in coordination with States, tribal and local governments, and
				owners or operators of private nonprofit facilities, may adopt alternative
				procedures to administer assistance provided under sections 403(a)(3)(A), 406,
				407, and 502(a)(5).
						(c)Goals of
				proceduresThe alternative procedures adopted under subsection
				(a) shall further the goals of—
							(1)reducing the costs
				to the Federal Government of providing such assistance;
							(2)increasing
				flexibility in the administration of such assistance;
							(3)expediting the
				provision of such assistance to a State, tribal or local government, or owner
				or operator of a private nonprofit facility; and
							(4)providing
				financial incentives and disincentives for a State, tribal or local government,
				or owner or operator of a private nonprofit facility for the timely and
				cost-effective completion of projects with such assistance.
							(d)ParticipationParticipation
				in the alternative procedures adopted under this section shall be at the
				election of a State, tribal or local government, or owner or operator of a
				private nonprofit facility consistent with procedures determined by the
				Administrator.
						(e)Minimum
				proceduresThe alternative
				procedures adopted under this section shall include the following:
							(1)For repair,
				restoration, and replacement of damaged facilities under section 406—
								(A)making grants on
				the basis of fixed estimates, if the State, tribal or local government, or
				owner or operator of the private nonprofit facility agrees to be responsible
				for any actual costs that exceed the estimate;
								(B)providing an option for a State, tribal or
				local government, or owner or operator of a private nonprofit facility to elect
				to receive an in-lieu contribution, without reduction, on the basis of
				estimates of—
									(i)the cost of
				repair, restoration, reconstruction, or replacement of a public facility owned
				or controlled by the State, tribal or local government or owner or operator of
				a private nonprofit facility; and
									(ii)management
				expenses;
									(C)consolidating, to
				the extent determined appropriate by the Administrator, the facilities of a
				State, tribal or local government, or owner or operator of a private nonprofit
				facility as a single project based upon the estimates adopted under the
				procedures;
								(D)if the actual
				costs of a project completed under the procedures are less than the estimated
				costs thereof, the Administrator may permit a grantee or subgrantee to use all
				or part of the excess funds for—
									(i)cost-effective
				activities that reduce the risk of future damage, hardship, or suffering from a
				major disaster; and
									(ii)other activities
				to improve future Public Assistance operations or planning;
									(E)in determining
				eligible costs under section 406, the Administrator shall make available, at an
				applicant’s request and where the Administrator or the certified cost estimate
				prepared by the applicant’s professionally licensed engineers has estimated an
				eligible Federal share for a project of at least $5,000,000, an independent
				expert panel to validate the estimated eligible cost consistent with applicable
				regulations and policies implementing this section; and
								(F)in determining
				eligible costs under section 406, the Administrator shall, at the applicant’s
				request, consider properly conducted and certified cost estimates prepared by
				professionally licensed engineers (mutually agreed upon by the Administrator
				and the applicant), to the extent that such estimates comply with applicable
				regulations, policy, and guidance.
								(2)For debris removal under sections
				403(a)(3)(A), 407, and 502(a)(5)—
								(A)making grants on
				the basis of fixed estimates to provide financial incentives and disincentives
				for the timely or cost-effective completion if the State, tribal or local
				government, or owner or operator of the private nonprofit facility agrees to be
				responsible to pay for any actual costs that exceed the estimate;
								(B)using a sliding
				scale for determining the Federal share for removal of debris and wreckage
				based on the time it takes to complete debris and wreckage removal;
								(C)allowing use of
				program income from recycled debris without offset to the grant amount;
								(D)reimbursing base and overtime wages for
				employees and extra hires of a State, tribal or local government, or owner or
				operator of a private nonprofit facility performing or administering debris and
				wreckage removal;
								(E)providing incentives to a State or tribal
				or local government to have a debris management plan approved by the
				Administrator and have pre-qualified 1 or more debris and wreckage removal
				contractors before the date of declaration of the major disaster; and
								(F)if the actual
				costs of projects under subparagraph (A) are less than the estimated costs of
				the project, the Administrator may permit a grantee or subgrantee to use all or
				part of the excess funds for—
									(i)debris management
				planning;
									(ii)acquisition of
				debris management equipment for current or future use; and
									(iii)other activities
				to improve future debris removal operations, as determined by the
				Administrator.
									(f)Waiver
				authorityUntil such time as
				the Administrator promulgates regulations to implement this section, the
				Administrator may—
							(1)waive notice and
				comment rulemaking, if the Administrator determines the waiver is necessary to
				expeditiously implement this section; and
							(2)carry out the
				alternative procedures under this section as a pilot program.
							(g)Overtime
				paymentsThe guidelines for
				reimbursement for costs under subsection (e)(2)(D) shall ensure that no State
				or local government is denied reimbursement for overtime payments that are
				required pursuant to the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et
				seq.).
						(h)Report
							(1)In
				generalNot earlier than 3 years, and not later than 5 years,
				after the date of enactment of this section, the Inspector General of the
				Department of Homeland Security shall submit to the Committee on Homeland
				Security and Governmental Affairs of the Senate and the Committee on
				Transportation and Infrastructure of the House of Representatives a report on
				the alternative procedures for the repair, restoration, and replacement of
				damaged facilities under section 406 authorized under this section.
							(2)ContentsThe
				report shall contain an assessment of the effectiveness of the alternative
				procedures, including—
								(A)whether the
				alternative procedures helped to improve the general speed of disaster
				recovery;
								(B)the accuracy of
				the estimates relied upon;
								(C)whether the
				financial incentives and disincentives were effective;
								(D)whether the
				alternative procedures were cost effective;
								(E)whether the
				independent expert panel described in subsection (e)(1)(E) was effective;
				and
								(F)recommendations
				for whether the alternative procedures should be continued and any
				recommendations for changes to the alternative
				procedures.
								.
			5.Tribal requests
			 for a major disaster or emergency declaration under the Stafford Act
			(a)Major disaster
			 requestsSection 401 of the Robert T. Stafford Disaster Relief
			 and Emergency Assistance Act (42 U.S.C. 5170) is amended—
				(1)by striking
			 All requests for a declaration and inserting (a)
			 In general.—All
			 requests for a declaration; and
				(2)by adding at the
			 end the following:
					
						(b)Indian tribal
				government requests
							(1)In
				generalThe Chief Executive of an affected Indian tribal
				government may submit a request for a declaration by the President that a major
				disaster exists consistent with the requirements of subsection (a).
							(2)ReferencesIn
				implementing assistance authorized by the President under this Act in response
				to a request of the Chief Executive of an affected Indian tribal government for
				a major disaster declaration, any reference in this title or title III (except
				sections 310 and 326) to a State or the Governor of a State is deemed to refer
				to an affected Indian tribal government or the Chief Executive of an affected
				Indian tribal government, as appropriate.
							(3)Savings
				provisionNothing in this subsection shall prohibit an Indian
				tribal government from receiving assistance under this title through a
				declaration made by the President at the request of a State under subsection
				(a) if the President does not make a declaration under this subsection for the
				same incident.
							(c)Cost share
				adjustments for Indian tribal governments
							(1)In
				generalIn providing assistance to an Indian tribal government
				under this title, the President may waive or adjust any payment of a
				non-Federal contribution with respect to the assistance if—
								(A)the President has
				the authority to waive or adjust the payment under another provision of this
				title; and
								(B)the President
				determines that the waiver or adjustment is necessary and appropriate.
								(2)Criteria for
				making determinationsThe President shall establish criteria for
				making determinations under paragraph
				(1)(B).
							.
				(b)Emergency
			 requestsSection 501 of the Robert T. Stafford Disaster Relief
			 and Emergency Assistance Act (42 U.S.C. 5191) is amended by adding at the end
			 the following:
				
					(c)Indian tribal
				government requests
						(1)In
				generalThe Chief Executive of an affected Indian tribal
				government may submit a request for a declaration by the President that an
				emergency exists consistent with the requirements of subsection (a).
						(2)ReferencesIn implementing assistance authorized by
				the President under this title in response to a request of the Chief Executive
				of an affected Indian tribal government for an emergency declaration, any
				reference in this title or title III (except sections 310 and 326) to a State
				or the Governor of a State is deemed to refer to an affected Indian tribal
				government or the Chief Executive of an affected Indian tribal government, as
				appropriate.
						(3)Savings
				provisionNothing in this subsection shall prohibit an Indian
				tribal government from receiving assistance under this title through a
				declaration made by the President at the request of a State under subsection
				(a) if the President does not make a declaration under this subsection for the
				same
				incident.
						.
			(c)DefinitionsSection
			 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42
			 U.S.C. 5122) is amended—
				(1)in paragraph
			 (7)(B) by striking ; and and inserting , that is not an
			 Indian tribal government as defined in paragraph (6); and;
				(2)by redesignating
			 paragraphs (6) through (10) as paragraphs (7) through (11),
			 respectively;
				(3)by inserting after
			 paragraph (5) the following:
					
						(6)Indian tribal
				governmentThe term Indian tribal government means
				the governing body of any Indian or Alaska Native tribe, band, nation, pueblo,
				village, or community that the Secretary of the Interior acknowledges to exist
				as an Indian tribe under the Federally Recognized Indian Tribe List Act of 1994
				(25 U.S.C. 479a et seq.).
						;
				and
				(4)by adding at the
			 end the following:
					
						(12)Chief
				executiveThe term
				Chief Executive means the person who is the Chief, Chairman,
				Governor, President, or similar executive official of an Indian tribal
				government.
						.
				(d)ReferencesTitle
			 I of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42
			 U.S.C. 5121 et seq.) is amended by adding after section 102 the
			 following:
				
					103.ReferencesExcept as otherwise specifically provided,
				any reference in this Act to State and local, State or
				local, State, and local, State, or local,
				or State, local (including plurals) with respect to governments
				or officials and any reference to a local government in sections
				406(d)(3) and 417 is deemed to refer also to Indian tribal governments and
				officials, as
				appropriate.
					.
			(e)Regulations
				(1)IssuanceThe
			 President shall issue regulations to carry out the amendments made by this
			 section.
				(2)FactorsIn
			 issuing the regulations, the President shall consider the unique conditions
			 that affect the general welfare of Indian tribal governments.
				6.Federal
			 assistance to individuals and householdsSection 408(c)(1)(B) of the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(c)(1)(B))
			 is amended—
			(1)by redesignating
			 clauses (ii) and (iii) as clauses (iii) and (iv), respectively;
			(2)by inserting after
			 clause (i) the following:
				
					(ii)Lease and
				repair of rental units for temporary housing
						(I)In
				generalThe President, to the extent the President determines it
				would be a cost-effective alternative to other temporary housing options,
				may—
							(aa)enter into lease
				agreements with owners of multifamily rental property located in areas covered
				by a major disaster declaration to house individuals and households eligible
				for assistance under this section; and
							(bb)make repairs or
				improvements to properties under such lease agreements, to the extent necessary
				to serve as safe and adequate temporary housing.
							(II)Improvements or
				repairsUnder the terms of any lease agreement for property
				entered into under this subsection, the value of the improvements or
				repairs—
							(aa)shall be deducted
				from the value of the lease agreement; and
							(bb)may
				not exceed the value of the lease
				agreement.
							;
				and
			(3)in clause (iv) (as so redesignated) by
			 striking clause (ii) and inserting clause
			 (iii).
			7.Simplified
			 proceduresSection 422 of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5189) is amended—
			(1)by striking
			 If the Federal estimate and inserting (a)
			 In general.—If
			 the Federal estimate;
			(2)by inserting
			 (or, if the Administrator has established a threshold under subsection
			 (b), the amount established under subsection (b)) after
			 $35,000 the first place it appears;
			(3)by inserting
			 or, if applicable, the amount established under subsection (b),
			 after $35,000 amount the second place it appears; and
			(4)by adding at the
			 end the following:
				
					(b)Threshold
						(1)ReportNot
				later than 1 year after the date of enactment of this subsection, the
				President, acting through the Administrator of the Federal Emergency Management
				Agency (in this section referred to as the Administrator),
				shall—
							(A)complete an
				analysis to determine whether an increase in the threshold for eligibility
				under subsection (a) is appropriate, which shall include consideration of
				cost-effectiveness, speed of recovery, capacity of grantees, past performance,
				and accountability measures; and
							(B)submit to the
				appropriate committees of Congress (as defined in section 602 of the
				Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 701)) a report
				regarding the analysis conducted under subparagraph (A).
							(2)AmountAfter
				the Administrator submits the report required under paragraph (1), the
				President shall direct the Administrator to—
							(A)immediately
				establish a threshold for eligibility under this section in an appropriate
				amount, without regard to chapter 5 of title 5, United States Code; and
							(B)adjust the
				threshold annually to reflect changes in the Consumer Price Index for all Urban
				Consumers published by the Department of Labor.
							(3)ReviewNot
				later than 3 years after the date on which the Administrator establishes a
				threshold under paragraph (2), and every 3 years thereafter, the President,
				acting through the Administrator, shall review the threshold for eligibility
				under this
				section.
						.
			8.Unified Federal
			 reviewTitle IV of the Robert
			 T. Stafford Disaster Relief and Emergency Assistance Act (as amended by this
			 Act) is further amended by adding at the end the following:
			
				429.Unified Federal
				review
					(a)In
				generalNot later than 18
				months after the date of enactment of this section, and in consultation with
				the Council on Environmental Quality and the Advisory Council on Historic
				Preservation, the President shall establish an expedited and unified
				interagency review process to ensure compliance with environmental and historic
				requirements under Federal law relating to disaster recovery projects, in order
				to expedite the recovery process, consistent with applicable law.
					(b)ContentsThe
				review process established under this section shall include mechanisms to
				expeditiously address delays that may occur during the recovery from a major
				disaster and be updated, as appropriate, consistent with applicable
				law.
					.
		9.Child
			 careSection 408(e)(1) of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5174(e)(1)) is amended—
			(1)in the paragraph
			 heading by inserting child
			 care, after dental,; and
			(2)by inserting
			 child care, after dental,.
			10.Essential
			 assistanceSection 403 of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5170b) is amended by adding at the end the following:
			
				(d)Salaries and
				benefits
					(1)In
				generalIf the President declares a major disaster or emergency
				for an area within the jurisdiction of a State, tribal, or local government,
				the President may reimburse the State, tribal, or local government for costs
				relating to—
						(A)basic pay and
				benefits for permanent employees of the State, tribal, or local government
				conducting emergency protective measures under this section, if—
							(i)the work is not
				typically performed by the employees; and
							(ii)the type of work
				may otherwise be carried out by contract or agreement with private
				organizations, firms, or individuals.; or
							(B)overtime and
				hazardous duty compensation for permanent employees of the State, tribal, or
				local government conducting emergency protective measures under this
				section.
						(2)OvertimeThe
				guidelines for reimbursement for costs under paragraph (1) shall ensure that no
				State, tribal, or local government is denied reimbursement for overtime
				payments that are required pursuant to the Fair Labor Standards Act of 1938 (29
				U.S.C. 201 et seq.).
					(3)No effect on
				mutual aid pactsNothing in this subsection shall affect the
				ability of the President to reimburse labor force expenses provided pursuant to
				an authorized mutual aid
				pact.
					.
		11.State hazard
			 mitigation plansThe
			 President, acting through the Administrator of the Federal Emergency Management
			 Agency, shall revise regulations related to the submission of State Hazard
			 Mitigation Plans to extend the hazard mitigation planning cycle to every 5
			 years, consistent with local planning cycles.
		12.Other methods of
			 disposalSection
			 408(d)(2)(B)(ii) of the Robert T. Stafford Disaster Relief and Emergency
			 Assistance Act (42 U.S.C. 5174(d)(2)(B)(ii)) is amended by striking and
			 emergencies and inserting , emergencies, or, if the President
			 determines that the sale, transfer, or donation would be cost effective to the
			 Federal Government, for an incident caused by a hazard (as defined in section
			 602), for which the Governor has taken appropriate action under State law and
			 directed execution of the State emergency plan, but that does not result in a
			 Presidential declaration of a major disaster or emergency.
		13.Integrated
			 public alert and warning system modernization
			(a)Short
			 titleThis section may be cited as the Integrated Public
			 Alert and Warning System Modernization Act of 2012.
			(b)Integrated
			 public alert and warning system modernization
				(1)In
			 generalTo provide timely and effective warnings regarding
			 disasters and other hazards to public safety, the President, acting through the
			 Administrator of the Federal Emergency Management Agency (in this section
			 referred to as the Administrator), shall—
					(A)modernize the
			 integrated public alert and warning system of the United States (in this
			 section referred to as the public alert and warning system) to
			 ensure that under all conditions the President and, except to the extent the
			 public alert and warning system is in use by the President, Federal agencies
			 and State, tribal, and local governments can alert and warn the civilian
			 population in areas endangered by disasters or other hazards to public safety;
			 and
					(B)implement the
			 public alert and warning system.
					(2)Implementation
			 requirementsIn carrying out paragraph (1), the Administrator
			 shall—
					(A)establish or
			 adopt, as appropriate, common alerting and warning protocols, standards,
			 terminology, and operating procedures for the public alert and warning
			 system;
					(B)include in the
			 public alert and warning system the capability to adapt the distribution and
			 content of communications on the basis of geographic location, risks, and
			 multiple communication systems and technologies, as appropriate;
					(C)include in the
			 public alert and warning system the capability to alert, warn, and provide
			 equivalent information to individuals with disabilities, individuals with
			 access and functional needs, and individuals with limited-English proficiency,
			 to the extent technically feasible;
					(D)ensure that
			 training, tests, and exercises are conducted for the public alert and warning
			 system, including by—
						(i)incorporating the
			 system into other training and exercise programs of the Department of Homeland
			 Security, as appropriate;
						(ii)establishing and
			 integrating into the National Incident Management System a comprehensive and
			 periodic training program to instruct and educate Federal, State, tribal, and
			 local government officials in the use of the Common Alerting Protocol enabled
			 Emergency Alert System; and
						(iii)conducting, at
			 least once every 3 years, periodic nationwide tests of the public alert and
			 warning system;
						(E)ensure that the
			 public alert and warning system is resilient, secure, and can withstand acts of
			 terrorism and other external attacks;
					(F)conduct public
			 education efforts so that State, tribal, and local governments, private
			 entities, and the people of the United States reasonably understand the
			 functions of the public alert and warning system and how to access, use, and
			 respond to information from the public alert and warning system through a
			 general market awareness campaign;
					(G)consult,
			 coordinate, and cooperate with the appropriate private sector entities and
			 Federal, State, tribal, and local governmental authorities, including the
			 regional administrators of the Federal Emergency Management Agency and
			 emergency response providers;
					(H)coordinate with,
			 and consider the recommendations of the subcommittee established under
			 subsection (c); and
					(I)to the extent that the development of the
			 public alert and warning system is not consistent with the recommendations of
			 the subcommittee, report such inconsistences to the Committee on Homeland
			 Security and Governmental Affairs of the Senate and the Committee on
			 Transportation and Infrastructure and the Committee on Homeland Security of the
			 House of Representatives.
					(3)System
			 requirementsThe public alert and warning system shall—
					(A)incorporate
			 multiple communications technologies;
					(B)be designed to
			 adapt to, and incorporate, future technologies for communicating directly with
			 the public;
					(C)to the extent
			 technically feasible, be designed—
						(i)to
			 provide alerts to the largest portion of the affected population feasible,
			 including nonresident visitors and tourists, individuals with disabilities and
			 access and functional needs, and individuals with limited-English proficiency;
			 and
						(ii)to
			 improve the ability of remote areas to receive alerts;
						(D)promote local and
			 regional public and private partnerships to enhance community preparedness and
			 response;
					(E)provide redundant
			 alert mechanisms where practicable so as to reach the greatest number of people
			 regardless of whether they have access to, or utilize, any specific medium of
			 communication or any particular device; and
					(F)include a
			 mechanism to ensure the protection of individual privacy.
					(4)Implementation
			 planNot later than 180 days after the date of submission of the
			 report of the subcommittee under subsection (c)(7), the Administrator shall
			 submit to the Committee on Transportation and Infrastructure and the Committee
			 on Homeland Security of the House of Representatives and the Committee on
			 Homeland Security and Governmental Affairs of the Senate a detailed plan to
			 implement the public alert and warning system. The plan shall include a
			 timeline for implementation, a spending plan, and recommendations for any
			 additional authority that may be necessary to fully implement this
			 subsection.
				(5)Use of
			 system
					(A)LimitationExcept
			 to the extent necessary for testing the public alert and warning system, the
			 public alert and warning system shall not be used to transmit a message that
			 does not relate to a disaster or other hazard to public safety.
					(B)Consumer
			 opt-outNothing in this section shall be construed to supersede
			 section 602 of the SAFE Port Act (47 U.S.C. 1201).
					(6)Performance
			 reports
					(A)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, and annually thereafter through 2017, the Administrator shall make
			 available on the public Web site of the Federal Emergency Management Agency a
			 performance report, which shall—
						(i)establish
			 performance goals for the implementation of the public alert and warning system
			 by the Federal Emergency Management Agency;
						(ii)describe the
			 performance of the public alert and warning system, including—
							(I)the type of
			 technology used for alerts and warnings issued under the system;
							(II)the measures
			 taken to alert, warn, and provide equivalent information to individuals with
			 disabilities and individuals with limited-English proficiency; and
							(III)the training,
			 tests, and exercises performed and the outcomes obtained by the Federal
			 Emergency Management Agency;
							(iii)identify
			 significant challenges to the effective operation of the public alert and
			 warning system and any plans to address these challenges;
						(iv)identify other
			 necessary improvements to the system; and
						(v)provide an
			 analysis comparing the performance of the public alert and warning system with
			 the performance goals established under clause (i).
						(B)CongressThe
			 Administrator shall submit to the Committee on Homeland Security and
			 Governmental Affairs of the Senate and the Committee on Transportation and
			 Infrastructure and the Committee on Homeland Security of the House of
			 Representatives each report required under subparagraph (A).
					(c)Integrated
			 Public Alert and Warning System Subcommittee
				(1)EstablishmentNot
			 later than 90 days after the date of enactment of this Act, the Administrator
			 shall establish a Subcommittee to the National Advisory Council established
			 under section 508 of the Homeland Security Act of 2002 (6 U.S.C. 318) to be
			 known as the Integrated Public Alert and Warning System Subcommittee (in this
			 subsection referred to as the Subcommittee).
				(2)MembershipNotwithstanding
			 section 508(c) of the Homeland Security Act of 2002 (6 U.S.C. 318(c)), the
			 Subcommittee shall be composed of the following members (or their designees) to
			 be appointed by the Administrator as soon as practicable after the date of
			 enactment of this Act:
					(A)The Chairman of
			 the Federal Communications Commission.
					(B)The Administrator
			 of the National Oceanic and Atmospheric Administration of the Department of
			 Commerce.
					(C)The Assistant
			 Secretary for Communications and Information of the Department of
			 Commerce.
					(D)The Under
			 Secretary for Science and Technology of the Department of Homeland
			 Security.
					(E)The Under
			 Secretary for the National Protection and Programs Directorate.
					(F)The Director of
			 Disability Integration and Coordination of the Federal Emergency Management
			 Agency.
					(G)The National
			 Council on Disability.
					(H)Qualified individuals appointed by the
			 Administrator as soon as practicable after the date of enactment of this Act
			 from among the following:
						(i)Representatives of
			 State and local governments, representatives of emergency management agencies,
			 and representatives of emergency response providers, with the Administrator
			 considering individuals nominated by national organizations representing
			 governments and personnel.
						(ii)Representatives
			 from federally recognized Indian tribes and national Indian
			 organizations.
						(iii)Individuals who
			 have the requisite technical knowledge and expertise to serve on the
			 Subcommittee, including representatives of—
							(I)communications
			 service providers;
							(II)vendors,
			 developers, and manufacturers of systems, facilities, equipment, and
			 capabilities for the provision of communications services;
							(III)third-party
			 service bureaus;
							(IV)the broadcasting
			 industry;
							(V)the cellular
			 industry;
							(VI)the cable
			 industry;
							(VII)the satellite
			 industry;
							(VIII)national
			 organizations representing individuals with disabilities, the blind, deaf, and
			 hearing-loss communities, individuals with access and functional needs, and the
			 elderly;
							(IX)consumer or
			 privacy advocates; and
							(X)organizations
			 representing individuals with limited-English proficiency.
							(iv)Qualified
			 representatives of such other stakeholders and interested and affected parties
			 as the Administrator considers appropriate.
						(3)ChairpersonThe
			 Administrator shall serve as the Chairperson of the Subcommittee.
				(4)Meetings
					(A)Initial
			 meetingThe initial meeting of the Subcommittee shall take place
			 not later than 120 days after the date of enactment of this Act.
					(B)Other
			 meetingsAfter the initial meeting, the Subcommittee shall meet,
			 at least annually, at the call of the Chairperson.
					(5)Consultation
			 with nonmembersThe Subcommittee and the program offices for the
			 integrated public alert and warning system for the United States shall consult
			 with groups that are not represented on the Subcommittee to consider new and
			 developing technologies that may be beneficial to the public alert and warning
			 system. Such groups may include—
					(A)the Defense
			 Advanced Research Projects Agency;
					(B)entities engaged
			 in federally funded research; and
					(C)academic
			 institutions engaged in relevant work and research.
					(6)RecommendationsThe
			 Subcommittee shall develop recommendations for an integrated public alert and
			 warning system, including—
					(A)recommendations
			 for common alerting and warning protocols, standards, terminology, and
			 operating procedures for the public alert and warning system; and
					(B)recommendations to
			 provide for a public alert and warning system that—
						(i)has
			 the capability to adapt the distribution and content of communications on the
			 basis of geographic location, risks, or personal user preferences, as
			 appropriate;
						(ii)has
			 the capability to alert and warn individuals with disabilities and individuals
			 with limited-English proficiency;
						(iii)incorporates
			 multiple communications technologies;
						(iv)is
			 designed to adapt to, and incorporate, future technologies for communicating
			 directly with the public;
						(v)is
			 designed to provide alerts to the largest portion of the affected population
			 feasible, including nonresident visitors and tourists, and improve the ability
			 of remote areas to receive alerts;
						(vi)promotes local
			 and regional public and private partnerships to enhance community preparedness
			 and response; and
						(vii)provides
			 redundant alert mechanisms if practicable in order to reach the greatest number
			 of people regardless of whether they have access to, or utilize, any specific
			 medium of communication or any particular device.
						(7)ReportNot
			 later than 1 year after the date of enactment of this Act, the Subcommittee
			 shall submit to the Administrator, the Committee on Transportation and
			 Infrastructure and the Committee on Homeland Security of the House of
			 Representatives, and the Committee on Homeland Security and Governmental
			 Affairs of the Senate a report containing the recommendations of the
			 Subcommittee.
				(8)TerminationThe
			 Subcommittee shall terminate not later than 3 years after the date of enactment
			 of this Act.
				(d)Limitation on
			 authority and effect on obligationsNothing in this section shall
			 be construed—
				(1)to provide the
			 Secretary of Homeland Security authority to require any action by the Federal
			 Communications Commission, the Department of Commerce, or any nongovernment
			 entity; or
				(2)to affect any
			 existing obligations of the Federal Communications Commission, the Department
			 of Commerce, or any nongovernment entity.
				14.Report on impacts of
			 Hurricane SandyNot later than
			 90 days after the date of enactment of this Act, the Chair of the Hurricane
			 Sandy Rebuilding Task Force established by the President, in consultation with
			 the Administrator of the Federal Emergency Management Agency, the Secretary of
			 the Treasury, and others whom the Chair determines to be appropriate, shall
			 submit to the Committee on Appropriations and the Committee on Homeland
			 Security and Governmental Affairs of the Senate and the Committee on
			 Appropriations and the Committee on Transportation and Infrastructure of the
			 House of Representatives a report that includes a discussion of—
			(1)the impacts of Hurricane Sandy on local
			 government budgets in States where a major disaster has been declared,
			 including revenues from taxes, fees, and other sources, and expenses related to
			 operations, debt obligations, and unreimbursed disaster-related costs;
			(2)the availability of loans from private
			 sources to address such impacts, including information on interest rates,
			 repayment terms, securitization requirements, and the ability of affected local
			 governments to qualify for such loans;
			(3)the availability of Federal resources to
			 address the budgetary impacts of Hurricane Sandy upon local governments;
			(4)the ability of the Community Disaster Loan
			 program authorized under section 417 of the Robert T. Stafford Disaster Relief
			 and Emergency Assistance Act (42 U.S.C. 5184) to effectively and expeditiously
			 address budgetary impacts of Hurricane Sandy and other disasters upon local
			 governments, including—
				(A)an assessment of
			 the current statutory limits on loan amounts;
				(B)the regulations,
			 policies, and procedures governing program mobilization to communities in need
			 and expeditious processing of loan applications;
				(C)information on
			 interest rates, repayment terms, securitization requirements, and ability of
			 affected local governments to qualify for such loans;
				(D)criteria governing
			 the cancellation of such loans, including appropriate classification of
			 available revenues and eligible expenses, and the consistency of program rules
			 with customary local government budgetary practices and State or local laws
			 that affect the specific budgetary practices of local governments affected by
			 Hurricane Sandy and other disasters;
				(E)repayment terms
			 and timeframes on loans that do not qualify for cancellation;
				(F)options for
			 Congressional consideration related to legislative modifications of this
			 program, and any other applicable provisions of Federal law, in order to
			 address the budgetary impacts of Hurricane Sandy and other disasters upon local
			 governments; and
				(G)recommendations on
			 steps the Federal Emergency Management Agency may take in order to improve
			 program administration, effectiveness, communications, and speed; and
				(5)potential consequences of Federal action or
			 inaction to address the budgetary impacts of Hurricane Sandy upon local
			 governments.
			15.Urban Search and
			 Rescue Response System
			(a)In
			 generalTitle III of the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act (42 U.S.C. 5141 et seq.) is amended by adding at the
			 end the following:
				
					327.National Urban
				Search and Rescue Response System
						(a)DefinitionsIn
				this section, the following definitions apply:
							(1)AdministratorThe
				term Administrator means the Administrator of the Federal
				Emergency Management Agency.
							(2)AgencyThe
				term Agency means the Federal Emergency Management
				Agency.
							(3)HazardThe
				term hazard has the meaning given that term by section
				602.
							(4)Non-employee
				system memberThe term non-employee System member
				means a System member not employed by a sponsoring agency or participating
				agency.
							(5)Participating
				agencyThe term participating agency means a State
				or local government, nonprofit organization, or private organization that has
				executed an agreement with a sponsoring agency to participate in the
				System.
							(6)Sponsoring
				agencyThe term sponsoring agency means a State or
				local government that is the sponsor of a task force designated by the
				Administrator to participate in the System.
							(7)SystemThe
				term System means the National Urban Search and Rescue Response
				System to be administered under this section.
							(8)System
				memberThe term System member means an individual
				who is not a full-time employee of the Federal Government and who serves on a
				task force or on a System management or other technical team.
							(9)Task
				forceThe term task force means an urban search
				and rescue team designated by the Administrator to participate in the
				System.
							(b)General
				authoritySubject to the requirements of this section, the
				Administrator shall continue to administer the emergency response system known
				as the National Urban Search and Rescue Response System.
						(c)FunctionsIn
				administering the System, the Administrator shall provide for a national
				network of standardized search and rescue resources to assist States and local
				governments in responding to hazards.
						(d)Task
				forces
							(1)DesignationThe
				Administrator shall designate task forces to participate in the System. The
				Administrator shall determine the criteria for such participation.
							(2)Sponsoring
				agenciesEach task force shall have a sponsoring agency. The
				Administrator shall enter into an agreement with the sponsoring agency with
				respect to the participation of each task force in the System.
							(3)Composition
								(A)Participating
				agenciesA task force may include, at the discretion of the
				sponsoring agency, 1 or more participating agencies. The sponsoring agency
				shall enter into an agreement with each participating agency of the task force
				with respect to the participation of the participating agency on the task
				force.
								(B)Other
				individualsA task force may also include, at the discretion of
				the sponsoring agency, other individuals not otherwise associated with the
				sponsoring agency or a participating agency of the task force. The sponsoring
				agency of a task force may enter into a separate agreement with each such
				individual with respect to the participation of the individual on the task
				force.
								(e)Management and
				technical teamsThe Administrator shall maintain such management
				teams and other technical teams as the Administrator determines are necessary
				to administer the System.
						(f)Appointment of
				system members into Federal service
							(1)In
				generalThe Administrator may appoint a System member into
				Federal service for a period of service to provide for the participation of the
				System member in exercises, preincident staging, major disaster and emergency
				response activities, and training events sponsored or sanctioned by the
				Administrator.
							(2)Nonapplicability
				of certain civil service lawsThe Administrator may make
				appointments under paragraph (1) without regard to the provisions of title 5,
				United States Code, governing appointments in the competitive service.
							(3)Relationship to
				other authoritiesThe authority of the Administrator to make
				appointments under this subsection shall not affect any other authority of the
				Administrator under this Act.
							(4)LimitationA
				System member who is appointed into Federal service under paragraph (1) shall
				not be considered an employee of the United States for purposes other than
				those specifically set forth in this section.
							(g)Compensation
							(1)Pay of system
				membersSubject to such terms and conditions as the Administrator
				may impose by regulation, the Administrator shall make payments to the
				sponsoring agency of a task force—
								(A)to reimburse each
				employer of a System member on the task force for compensation paid by the
				employer to the System member for any period during which the System member is
				appointed into Federal service under subsection (f)(1); and
								(B)to make payments
				directly to a non-employee System member on the task force for any period
				during which the non-employee System member is appointed into Federal service
				under subsection (f)(1).
								(2)Reimbursement
				for employees filling positions of system members
								(A)In
				generalSubject to such terms and conditions as the Administrator
				may impose by regulation, the Administrator shall make payments to the
				sponsoring agency of a task force to reimburse each employer of a System member
				on the task force for compensation paid by the employer to an employee filling
				a position normally filled by the System member for any period during which the
				System member is appointed into Federal service under subsection (f)(1).
								(B)LimitationCosts
				incurred by an employer shall be eligible for reimbursement under subparagraph
				(A) only to the extent that the costs are in excess of the costs that would
				have been incurred by the employer had the System member not been appointed
				into Federal service under subsection (f)(1).
								(3)Method of
				paymentA System member shall not be entitled to pay directly
				from the Agency for a period during which the System member is appointed into
				Federal service under subsection (f)(1).
							(h)LiabilityA
				System member appointed into Federal service under subsection (f)(1), while
				acting within the scope of the appointment, is deemed an employee of the
				Government under section 1346(b) of title 28, United States Code, and chapter
				171 of that title, relating to tort claims procedure.
						(i)Employment and
				reemployment rightsWith respect to a System member who is not a
				regular full-time employee of a sponsoring agency or participating agency, the
				following terms and conditions apply:
							(1)Service as a
				System member is deemed service in the uniformed services for
				purposes of chapter 43 of title 38, United States Code, relating to employment
				and reemployment rights of individuals who have performed service in the
				uniformed services (regardless of whether the individual receives compensation
				for such participation). All rights and obligations of such persons and
				procedures for assistance, enforcement, and investigation shall be as provided
				for in such chapter.
							(2)Preclusion of
				giving notice of service by necessity of appointment under this section is
				deemed preclusion by military necessity for purposes of section
				4312(b) of title 38, United States Code, pertaining to giving notice of absence
				from a position of employment. A determination of such necessity shall be made
				by the Administrator and shall not be subject to judicial review.
							(j)Licenses and
				permitsIf a System member holds a valid license, certificate, or
				other permit issued by any State or other governmental jurisdiction evidencing
				the member’s qualifications in any professional, mechanical, or other skill or
				type of assistance required by the System, the System member is deemed to be
				performing a Federal activity when rendering aid involving such skill or
				assistance during a period of appointment into Federal service under subsection
				(f)(1).
						(k)Advisory
				committee
							(1)In
				generalThe Administrator shall establish and maintain an
				advisory committee to provide expert recommendations to the Administrator in
				order to assist the Administrator in administering the System.
							(2)CompositionThe
				advisory committee shall be composed of members from geographically diverse
				areas, and shall include—
								(A)the chief officer
				or senior executive from at least three sponsoring agencies;
								(B)the senior
				emergency manager from at least two States that include sponsoring agencies;
				and
								(C)at least one
				representative recommended by the leaders of the task forces.
								(3)Inapplicability
				of termination requirementSection 14(a)(2) of the Federal
				Advisory Committee Act (5 U.S.C. App.) shall not apply to the advisory
				committee under this subsection.
							(l)Preparedness
				cooperative agreements
							(1)In
				generalSubject to the availability of appropriations for such
				purpose, the Administrator shall enter into an annual preparedness cooperative
				agreement with each sponsoring agency. Amounts made available to a sponsoring
				agency under such a preparedness cooperative agreement shall be for the
				following purposes:
								(A)Training and
				exercises, including training and exercises with other Federal, State, and
				local government response entities.
								(B)Acquisition and
				maintenance of equipment, including interoperable communications and personal
				protective equipment.
								(C)Medical monitoring
				required for responder safety and health in anticipation of and following a
				major disaster, emergency, or other hazard, as determined by the
				Administrator.
								(2)Availability of
				appropriationsNotwithstanding section 1552(b) of title 31,
				United States Code, amounts made available for cooperative agreements under
				this subsection that are not expended shall be deposited in an Agency account
				and shall remain available for such agreements without fiscal year
				limitation.
							(m)Response
				cooperative agreementsThe Administrator shall enter into a
				response cooperative agreement with each sponsoring agency, as appropriate,
				under which the Administrator agrees to reimburse the sponsoring agency for
				costs incurred by the sponsoring agency in responding to a major disaster or
				emergency.
						(n)ObligationsThe
				Administrator may incur all necessary obligations consistent with this section
				in order to ensure the effectiveness of the
				System.
						.
			(b)Conforming
			 amendments
				(1)Applicability of
			 title 5, United States CodeSection 8101(1) of title 5, United
			 States Code, is amended—
					(A)in subparagraph
			 (D) by striking and at the end;
					(B)by moving
			 subparagraph (F) to appear after subparagraph (E);
					(C)in subparagraph
			 (F)—
						(i)by
			 striking United States Code,; and
						(ii)by
			 adding and at the end; and
						(D)by inserting after
			 subparagraph (F) the following:
						
							(G)an individual who
				is a System member of the National Urban Search and Rescue Response System
				during a period of appointment into Federal service pursuant to section 327 of
				the Robert T. Stafford Disaster Relief and Emergency Assistance
				Act;
							.
					(2)Inclusion as
			 part of uniformed services for purposes of USERRASection 4303 of
			 title 38, United States Code, is amended—
					(A)in paragraph (13)
			 by inserting , a period for which a System member of the National Urban
			 Search and Rescue Response System is absent from a position of employment due
			 to an appointment into Federal service under section 327 of the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act before ,
			 and a period; and
					(B)in paragraph (16)
			 by inserting after Public Health Service, the following:
			 System members of the National Urban Search and Rescue Response System
			 during a period of appointment into Federal service under section 327 of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance
			 Act,.
					16.Recovery
			 commissionsTitle III of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (as amended by
			 this Act) is further amended by adding at the end the following:
			
				328.Recovery
				commissions
					(a)DefinitionsIn
				this section—
						(1)the term
				Administrator means the Administrator of the Federal Emergency
				Management Agency;
						(2)the term
				Chairperson means the Chairperson of a Commission selected under
				subsection (b)(2); and
						(3)the term
				Commission means a commission established under subsection
				(b)(1).
						(b)Commission
				establishment
						(1)In
				generalIf the President determines it is appropriate after a
				large and complex major disaster, the President may establish a commission to
				facilitate and support States and local governments in achieving an efficient,
				effective, and expeditious recovery from the major disaster.
						(2)ChairpersonThe
				President shall select an official to serve as the Chairperson of each
				Commission established by the President to ensure the responsibilities of the
				Commission are fulfilled. The duties of the Chairperson shall include
				coordination of the efforts of Federal agencies in a manner consistent with
				authorities under this Act, in support of the efficient, effective, and
				expeditious recovery from the major disaster.
						(3)Members of
				commissionsEach Commission shall include as a member the
				Administrator, the head of appropriate coordinating and primary Federal
				agencies under the National Disaster Recovery Framework, and the head of any
				other Federal agency that the President determines necessary.
						(4)StaffingAppropriate
				senior officials and employees may be detailed to a Commission to serve
				full-time or part-time, as appropriate, on the Commission to ensure efficient
				coordination of the assistance provided by the Federal Government.
						(c)Responsibilities
				of a commissionThe responsibilities of a Commission may include,
				consistent with this Act, to—
						(1)develop and
				implement a strategic support plan under subsection (d) for the Federal support
				of the recovery from the major disaster and to mitigate against the effects of
				and foster resilience against subsequent disasters;
						(2)coordinate the
				activities of Federal agencies represented by the members of the Commission and
				other Federal agencies that the President determines necessary, resolve
				disagreements relating to recovery from the major disaster between or among
				Federal agencies, and support implementation of the National Disaster Recovery
				Framework;
						(3)compile data
				relating to the recovery from the major disaster, including on the Federal
				assistance provided and the status of meeting recovery goals;
						(4)identify Federal
				regulations, policies, and procedures that need to be streamlined and
				coordinated to enable an efficient, expeditious, and effective recovery from
				the major disaster;
						(5)identify and
				facilitate the provision of Federal funds to address gaps in the recovery from
				the major disaster;
						(6)coordinate with
				State and local governments and nongovernmental partners and stakeholders in
				the affected area to support recovery from the major disaster; and
						(7)take actions to
				prevent waste, fraud, and abuse in the recovery from the major disaster.
						(d)Strategic
				recovery support plan
						(1)In
				generalAs soon as feasible, but not later than 180 days after
				the date of a major disaster relating to which the President establishes a
				Commission, the Commission shall submit to the Committee on Homeland Security
				and Governmental Affairs of the Senate and the Committee on Transportation and
				Infrastructure of the House of Representatives a strategic recovery support
				plan for how the Federal Government will expeditiously assist State and local
				governments in the recovery of the area affected by the major disaster.
						(2)ContentsEach
				strategic recovery support plan submitted under paragraph (1)—
							(A)shall be written
				in coordination with State and local governments affected by the major
				disaster; and
							(B)may include, as
				appropriate—
								(i)an
				assessment of challenges and needs faced in the recovery from the major
				disaster;
								(ii)specific
				outcomes, goals and actions, with a plan for monitoring progress towards such
				outcomes and goals;
								(iii)a description of
				how each Federal agency will support State and local governments in the
				recovery efforts, including technical, financial, and planning assistance, and
				the roles and responsibilities of each Federal agency in fulfilling the
				strategic recovery support plan;
								(iv)a
				description of how each Federal agency on the Commission will administer and
				provide staffing to support recovery from the major disaster;
								(v)a
				description of any procedures of a Federal agency that will be streamlined to
				help ensure an efficient and effective recovery from the major disaster;
				and
								(vi)a
				description of any legislative authority needed to help ensure an efficient,
				expeditious, and effective recovery from the major disaster.
								(3)UpdateNot
				later than 180 days after the date on which a Commission submits a strategic
				recovery support plan under paragraph (1), and every 180 days thereafter until
				the date on which the Commission terminates under subsection (e), the
				Commission shall submit to the Committee on Homeland Security and Governmental
				Affairs of the Senate and the Committee on Transportation and Infrastructure of
				the House of Representatives a report describing—
							(A)progress in
				achieving the major disaster outcomes and goals since the date on which the
				most recent strategic support strategy or report relating to the major disaster
				was submitted; and
							(B)major challenges
				and unmet needs remaining in the recovery from the major disaster.
							(e)Termination
						(1)In
				generalThe President shall terminate a Commission established in
				relation to a major disaster when the President determines that all issues
				relating to the Federal coordination of the recovery have been substantially
				resolved.
						(2)WithdrawalUpon
				a determination by the President that the matters with which a Federal agency
				has been involved as part of a Commission have been substantially resolved, the
				Federal agency may withdraw from the Commission.
						(f)AuthoritiesNothing
				in this section shall be construed to impair, alter, or otherwise affect the
				authority of any agency of the Federal Government including under section
				302.
					.
		17.Enhancing
			 response and recovery operations and programs
			(a)In
			 generalTitle V of the Homeland Security Act of 2002 (6 U.S.C.
			 311 et seq.) is amended by adding at the end the following:
				
					526.Administration
				of response and recovery operations and programs
						(a)DefinitionsIn
				this section—
							(1)the term
				annuitant means an annuitant under a Government retirement
				system;
							(2)the terms
				deployed and deployment mean the performance of
				services under the response and recovery operations and programs of the Agency,
				including exercises and training for such operations and programs;
							(3)the term
				disaster reserve workforce means the disaster reserve workforce
				established under subsection (b);
							(4)the term
				employee has the meaning given under section 2105 of title 5,
				United States Code;
							(5)the term
				employee designated for short term deployments means an employee
				hired under section 306(b)(1) of the Robert T. Stafford Disaster Relief and
				Emergency Assistance Act (42 U.S.C. 5149(b)(1)) designated only for short-term
				deployments;
							(6)the term
				Government retirement system means a retirement system
				established by law for employees of the Government of the United States;
							(7)the term
				major project means any project for which the total costs are
				greater than $400,000;
							(8)the term
				permanent seasonal employee means an employee, including an
				employee hired under section 306(b)(1) of the Robert T. Stafford Disaster
				Relief and Emergency Assistance Act (42 U.S.C. 5149(b)(1)), working under
				seasonal employment as defined under section 340.401 of title 5 of the Code of
				Federal Regulations or any successor regulation;
							(9)the term
				reservist means an employee who is a member of the disaster
				reserve workforce;
							(10)the term
				response and recovery operations and programs means response
				operations and programs and recovery operations and programs;
							(11)the term
				response operations and programs means operations and programs
				that involve taking immediate actions to save lives, protect property or the
				environment, or meet basic human needs;
							(12)the term
				recovery operations and programs means operations and programs
				to support and enable recovery, as defined in section 501 of the Homeland
				Security Act of 2002; and
							(13)the term
				employee means an employee, including an employee hired under
				section 306(b)(1) of the Robert T. Stafford Disaster Relief and Emergency
				Assistance Act (42 U.S.C. 5149(b)(1)), who is appointed to a term of 1 or more
				years.
							(b)Disaster reserve
				workforceIn order to provide efficiency, continuity, quality,
				and accuracy in services performed under response and recovery operations and
				programs there is within the Agency a disaster reserve workforce, which shall
				be used to supplement the work of permanent full-time employees of the Agency
				on response and recovery operations and programs.
						(c)Provision of
				services performed under response and recovery operations and programs
							(1)In
				generalThe Administrator shall ensure that the disaster reserve
				workforce can rapidly and efficiently deploy qualified, skilled, and trained
				reservists for a sufficiently long period to provide continuity in response and
				recovery operations and programs.
							(2)Management and
				implementation
								(A)In
				generalSufficient numbers of qualified permanent full-time
				employees of the Agency shall lead and manage the disaster reserve workforce
				and implement response and recovery operations and programs, including leading
				individual major projects under sections 404, 406, and 407 of the Robert T.
				Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c, 5172,
				and 5173).
								(B)Disaster reserve
				workforceThe Disaster
				Reserve Workforce shall include—
									(i)term
				employees;
									(ii)permanent
				seasonal employees;
									(iii)employees
				designated for short-term deployments;
									(iv)employees of the
				Department who are not employees of the Agency; and
									(v)employees of other
				Federal agencies.
									(C)FactorsIn
				supporting the work of permanent full-time employees, the Administrator—
									(i)shall rely to the
				greatest extent possible on term employees and permanent seasonal employees
				deployed for long periods of time in order to help ensure greater efficiency,
				continuity, quality, and accuracy in services performed under recovery
				operations and programs; and
									(ii)may use
				discretion to deploy the reservists most able to ensure the greatest
				efficiency, continuity, quality, and accuracy in services performed under
				response and recovery operations and programs.
									(3)Policies and
				proceduresIn order to ensure that efficient, continuous, and
				accurate services are provided under response and recovery operations and
				programs, not later than 180 days after the date of enactment of this section,
				the Administrator shall develop—
								(A)staffing policies
				and procedures that provide for the management of response and recovery
				operations and programs by sufficient numbers of permanent full-time
				senior-level officials;
								(B)plans to recruit
				individuals who reside in the area affected by a major disaster when long-term
				recovery efforts are needed; and
								(C)policies and
				procedures relating to sections 403, 404, 406, 407, and 502 of the Robert T.
				Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170b, 5170c,
				5172, 5173, and 5192).
								(4)Minimum
				standards and guidelines for the disaster reserve workforce
								(A)Standards and
				guidelinesNot later than 180 days after the date of enactment of
				this section, the Administrator shall develop standards and guidelines for the
				disaster reserve workforce, including—
									(i)setting
				appropriate mandatory before and after disaster training requirements;
									(ii)establishing the
				minimum number of days annually an individual is required to deploy in a year
				during which there is sufficient work for members of the disaster reserve
				workforce;
									(iii)providing for a
				reasonably long time period for deployment to ensure continuity in operations;
				and
									(iv)establishing
				performance requirements, including for the timely and accurate resolution of
				issues and projects.
									(B)Maintaining
				membership in the disaster reserve workforceIn order to maintain
				membership in the disaster reserve workforce, a reservist shall—
									(i)be
				credentialed in accordance with section 510; and
									(ii)meet all minimum
				standards and guidelines established under subparagraph (A)—
										(I)for term
				employees, before being appointed to a term in the disaster reserve workforce;
				and
										(II)annually for all
				other reservists.
										(C)Evaluation
				systemIn consultation with the Director of the Office of
				Personnel Management, the Administrator shall develop and implement a system to
				continuously evaluate reservists to ensure that all minimum standards and
				guidelines under this paragraph are satisfied annually by all reservists.
				Chapter 43 of title 5, United States Code, shall not apply to reservists
				covered under the system developed and implemented under this
				subparagraph.
								(5)ContractorsNot
				later than 180 days after the date of enactment of this section, the
				Administrator, in conjunction with the Chief Human Capital Officer of the
				Agency, shall establish policies and procedures for contractors that support
				response and recovery operations and programs, which shall ensure that the
				contractors have appropriate skills, training, knowledge, and experience for
				assigned tasks, including by ensuring that the contractors meet training,
				credentialing, and performance requirements similar to the requirements for
				reservists.
							(6)Reemployed
				annuitants
								(A)In
				generalIn appointing reservists to the disaster reserve
				workforce, the application of sections 8344 and 8468 of title 5, United States
				Code (relating to annuities and pay on reemployment) or any other similar
				provision of law under a Government retirement system may be waived by the
				Administrator for annuitants reemployed on deployments involving a direct
				threat to life or property or other unusual circumstances for the entirety of
				the deployment.
								(B)LimitationsThe
				authority under subparagraph (A)—
									(i)is
				granted to assist the Administrator in establishing and effectively operating
				the disaster reserve workforce if no other qualified applicant is available for
				a reservist position; and
									(ii)may be exercised
				only—
										(I)with respect to
				natural disasters, acts of terrorism, or other man-made disasters, including
				catastrophic incidents; and
										(II)if the applicant
				will not accept the position without a waiver.
										(C)Not employee for
				retirement purposesAn annuitant to whom a waiver under
				subparagraph (A) is in effect shall not be considered an employee for purposes
				of any Government retirement system.
								(7)Permanent
				employment positions
								(A)In
				generalAn employee hired under section 306(b)(1) of the Robert
				T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5149(b)(1))
				and NCCC-FEMA corps members who complete their terms of service pursuant to an
				Interagency Agreement between FEMA and the Corporation for National and
				Community Service may compete for permanent positions in the Agency under merit
				promotion procedures. The actual time deployed as a reservist shall be
				considered creditable service for purposes of such competition and shall be
				calculated, for purposes of section 8411 of title 5, United States Code, by
				dividing the total number of days of service as a reservist by 365 to obtain
				the number of years of service and dividing any remainder by 30 to obtain the
				number of additional months of service and excluding from the aggregate the
				fractional part of a month, if any.
								(B)ConsiderationIn
				evaluating a reservist hired under section 306(b)(1) of the Robert T. Stafford
				Disaster Relief and Emergency Assistance Act (42 U.S.C. 5149(b)(1)) for a
				potential permanent employment position, the Administrator shall consider the
				qualifications of, and performance as a reservist by, the reservist, including
				the ability of the reservist to timely, accurately, and creatively resolve
				issues and projects when deployed.
								(C)Effective date
				and applicationThis paragraph shall—
									(i)take effect on the
				date on which the Administrator implements the evaluation system under
				paragraph (4)(C); and
									(ii)apply to periods
				of service performed after that date.
									(8)No impact on
				agency personnel ceilingReservists shall not be counted against
				any personnel ceiling limitation applicable to the
				Agency.
							.
			(b)Clerical
			 amendmentThe table of contents in section 1(b) of the Homeland
			 Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting after the
			 item relating to section 525 the following:
				
					
						Sec. 526. Administration of response and
				recovery operations and
				programs.
					
					.
			(c)Permanent
			 seasonal employeesSection 306(b) of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5149(b)) is
			 amended—
				(1)in paragraph (1)
			 by inserting or permanent seasonal employees (as that term is defined
			 under section 526(a)(8) of the Homeland Security Act of 2002) after
			 temporary personnel; and
				(2)in paragraph (3)
			 by inserting or the employment of permanent seasonal employees (as that
			 term is defined under section 526(a)(8) of the Homeland Security Act of
			 2002) after additional personnel.
				18.Federal recovery
			 preparedness officialsSection
			 653(a) of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C.
			 753(a)) is amended to read as follows:
			
				(a)Agency
				responsibility
					(1)In
				generalIn support of the
				national preparedness system, the President shall ensure that each Federal
				agency with responsibilities under the National Response Plan or the National
				Disaster Recovery Framework—
						(A)has designated a
				lead senior official to—
							(i)ensure the Federal
				agency is prepared to execute its response and recovery responsibilities under
				such plans; and
							(ii)coordinate
				disaster response and recovery efforts and activities with the
				Administrator;
							(B)has the
				operational capability to meet the national preparedness goal,
				including—
							(i)the personnel to make and communicate
				decisions;
							(ii)organizational
				structures that are assigned, trained, and exercised for the missions of the
				agency;
							(iii)sufficient
				physical resources; and
							(iv)the command,
				control, and communication channels to make, monitor, and communicate
				decisions;
							(C)complies with the National Incident
				Management System, including credentialing of personnel and typing of resources
				likely needed to respond to a natural disaster, act of terrorism, or other
				man-made disaster in accordance with section 510 of the Homeland Security Act
				of 2002 (6 U.S.C. 320);
						(D)develops, trains
				and exercises rosters of response and recovery personnel to be deployed when
				the agency is called upon to support a Federal response and recovery;
						(E)develops
				deliberate operational plans and the corresponding capabilities, including
				crisis planning, to effectively respond to and recover from natural disasters,
				acts of terrorism, and other man-made disasters in support of the National
				Response Plan and National Disaster Recovery Framework to ensure a coordinated
				Federal response; and
						(F)regularly updates, verifies the accuracy
				of, and provides to the Administrator the information in the inventory required
				under section 651.
						(2)National
				Disaster Recovery Framework definedIn this subsection, the term
				National Disaster Recovery Framework means the National Disaster
				Recovery Framework developed under section 682, or any successor
				document.
					.
		19.Dispute
			 resolution pilot program
			(a)DefinitionsIn
			 this section, the following definitions apply:
				(1)AdministratorThe
			 term Administrator means the Administrator of the Federal
			 emergency Management Agency.
				(2)Eligible
			 assistanceThe term eligible assistance means
			 assistance—
					(A)under section 403,
			 406, or 407 of the Robert T. Stafford Disaster Relief and Emergency Assistance
			 Act (42 U.S.C. 5170b, 5172, 5173);
					(B)for which the
			 legitimate amount in dispute is not less than $1,000,000, which sum the
			 Administrator shall adjust annually to reflect changes in the Consumer Price
			 Index for all Urban Consumers published by the Department of Labor;
					(C)for which the
			 applicant has a non-Federal share; and
					(D)for which the applicant has received a
			 decision on a first appeal.
					(b)Procedures
				(1)In
			 generalNot later than 180 days after the date of enactment of
			 this section, and in order to facilitate an efficient recovery from major
			 disasters, the Administrator shall establish procedures under which an
			 applicant may request the use of alternative dispute resolution, including
			 arbitration by an independent review panel, to resolve disputes relating to
			 eligible assistance.
				(2)Binding
			 effectA decision by an independent review panel under this
			 section shall be binding upon the parties to the dispute.
				(3)ConsiderationsThe
			 procedures established under this section shall—
					(A)allow a party of a
			 dispute relating to eligible assistance to request an independent review panel
			 for the review;
					(B)require a party
			 requesting an independent review panel as described in subparagraph (A) to
			 agree to forgo rights to any further appeal of the dispute relating to any
			 eligible assistance;
					(C)require that the
			 sponsor of an independent review panel for any alternative dispute resolution
			 under this section be—
						(i)an
			 individual or entity unaffiliated with the dispute (which may include a Federal
			 agency, an administrative law judge, or a reemployed annuitant who was an
			 employee of the Federal Government) selected by the Administrator; and
						(ii)responsible for
			 identifying and maintaining an adequate number of independent experts qualified
			 to review and resolve disputes under this section;
						(D)require an
			 independent review panel to—
						(i)resolve any
			 remaining disputed issue in accordance with all applicable laws, regulations,
			 and Agency interpretations of those laws through its published policies and
			 guidance;
						(ii)consider only
			 evidence contained in the administrative record, as it existed at the time at
			 which the Agency made its initial decision;
						(iii)only set aside a
			 decision of the Agency found to be arbitrary, capricious, an abuse of
			 discretion, or otherwise not in accordance with law; and
						(iv)in
			 the case of a finding of material fact adverse to the claimant made on first
			 appeal, only set aside or reverse such finding if the finding is clearly
			 erroneous.
						(E)require an
			 independent review panel to expeditiously issue a written decision for any
			 alternative dispute resolution under this section; and
					(F)direct that if an independent review panel
			 for any alternative dispute resolution under this section determines that the
			 basis upon which a party submits a request for alternative dispute resolution
			 is frivolous, the independent review panel shall direct the party to pay the
			 reasonable costs to the Federal Emergency Management Agency relating to the
			 review by the independent review panel. Any funds received by the Federal
			 Emergency Management Agency under the authority of this section shall be
			 deposited to the credit of the appropriation or appropriations available for
			 the eligible assistance in dispute on the date on which the funds are
			 received.
					(c)SunsetA
			 request for review by an independent review panel under this section may not be
			 made after December 31, 2015.
			(d)Report
				(1)In
			 generalNot later than 270 days after the termination of
			 authority under this section under subsection (c), the Comptroller General of
			 the United States shall submit to the Committee on Homeland Security and
			 Governmental Affairs of the Senate and the Committee on Transportation and
			 Infrastructure of the House of Representatives a report analyzing the
			 effectiveness of the program under this section.
				(2)ContentsThe
			 report submitted under paragraph (1) shall include—
					(A)a determination of
			 the availability of data required to complete the report;
					(B)an assessment of
			 the effectiveness of the program under this section, including an assessment of
			 whether the program expedited or delayed the disaster recovery process;
					(C)an assessment of
			 whether the program increased or decreased costs to administer section 403,
			 406, or 407 of the Robert T. Stafford Disaster Relief and Emergency Assistance
			 Act;
					(D)an assessment of
			 the procedures and safeguards that the independent review panels established to
			 ensure objectivity and accuracy, and the extent to which they followed those
			 procedures and safeguards;
					(E)a recommendation
			 as to whether any aspect of the program under this section should be made a
			 permanent authority; and
					(F)recommendations
			 for any modifications to the authority or the administration of the authority
			 under this section in order to improve the disaster recovery process.
					
